        Case 2:17-cv-01546-AKK Document 14 Filed 04/03/19 Page 1 of 1                  FILED
                                                                              2019 Apr-03 PM 12:55
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


DONALD WORRELL,                          )
                                         )
      Plaintiff,                         )
                                               Civil Action Number
                                         )
vs.                                      )     2:17-cv-01546-AKK
                                         )
DIVERSIFIED CONSULTANTS,
INC.,                                    )
                                         )
      Defendant.                         )


                                     ORDER
      Having been informed that the parties have resolved this case, the court

ORDERS that this case is DISMISSED WITHOUT PREJUDICE. The court

shall retain jurisdiction over the parties until May 13, 2019 for the purpose of

enforcing the parties’ settlement agreement.

      The court further ORDERS that the parties shall submit a formal stipulation

of dismissal by May 13, 2019. Otherwise, after that date, this case will be deemed

dismissed with prejudice.

      DONE the 3rd day of April, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE
